Citation Nr: 1021185	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1946 to July 
1969.  He died in December 2004.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, in which the RO, in 
pertinent part, denied service connection for the cause of 
the Veteran's death and denied entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1318.  

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Baltimore, 
Maryland.  

In her June 2005 substantive appeal, the appellant requested 
a hearing before a Veterans Law Judge sitting at the RO 
(Travel Board hearing).  A September 2006 letter advised her 
that her hearing was scheduled in November 2006.  In October 
2006, the appellant requested that her hearing be 
rescheduled.  A March 2007 letter advised the appellant that 
she was scheduled for an RO hearing at the Baltimore RO in 
March 2007.  The appellant failed to report for the RO 
hearing; however a March 2007 Report of Contact reflects that 
the appellant requested a hearing before a Veterans Law Judge 
in Washington, D.C. (Central Office (CO) hearing).  An August 
2008 letter informed the appellant that she was scheduled for 
a CO hearing in October 2008; however, in correspondence 
dated in October 2008, the appellant's representative 
indicated that she would not be able to attend the hearing, 
and requested that her hearing request be withdrawn.  
Accordingly, the hearing request is withdrawn.  See 38 C.F.R. 
§ 20.702(e) (2009).  

In November 2008, the Board remanded the claim for service 
connection for the Veteran's cause of death for further 
development.  That development has been completed.  The Board 
also remanded the claim for entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 for issuance of a statement of 
the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  A SOC was issued in October 2009.  The 
appellant has not submitted a substantive appeal (Form 9) 
regarding this claim; therefore, this issue is not in 
appellate status.  38 C.F.R. § 20.200 (2009) (appeal consists 
of a timely filed notice of disagreement and, after issuance 
of a statement of the case, a substantive appeal).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran's death certificate lists his immediate cause 
of death as severe chronic obstructive pulmonary disease 
(COPD) due to history of arrhythmia, due to history of 
myocardial infarction.  

3.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder (PTSD), 
evaluated as 70 percent disabling, a frontal scalp scar, 
evaluated as 10 percent disabling, and right ear high tone 
deafness, a left ear laceration scar, a left anterior leg 
scar, and a right palm scar, each evaluated as noncompensably 
(0 percent) disabling; the Veteran was also in receipt of a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  

4.  There is no competent medical evidence establishing a 
nexus between the cause of the Veteran's death and service, 
or showing that any of the Veteran's service-connected 
disabilities substantially or materially contributed to the 
cause of his death.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death. 38 
U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been 
fulfilled.  In this case, the appellant's claim for service 
connection for the cause of the Veteran's death was received 
in January 2005.  Thereafter, she was notified of the general 
provisions of the VCAA by the RO in correspondence dated in 
January 2005 and February 2009.  These letters notified the 
appellant of VA's responsibilities in obtaining information 
to assist her in completing her claim, identified the 
appellant's duties in obtaining information and evidence to 
substantiate her claim, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued 
in October 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court found that the 
VCAA notice requirements applied to all elements of a claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Notice as to this matter was provided in March 2007.  

The Board also notes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the Court held that, when adjudicating a claim 
for DIC (to include service connection for the cause of the 
Veteran's death), VA must perform a different analysis 
depending upon whether a Veteran was service connected for a 
disability during his or her lifetime.  The Court concluded 
that, in general, section 5103(a) notice for a DIC case must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a claim for service connection for 
the cause of the Veteran's death based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service connected.  The Board 
finds that the February 2009 VCAA letter satisfies the notice 
requirements of Hupp.  This letter included a statement of 
the conditions for which the Veteran was service-connected at 
the time of his death and advised the appellant of the 
information and evidence required to substantiate a claim for 
service connection based on a previously service-connected 
condition and on a condition not yet service connected.  

The Board acknowledges that the February 2009 letter contains 
a typographical error, in that the letter states that, during 
the Veteran's lifetime, service connection was established 
for COPD; however, review of the letter in its entirety 
clearly reflects that the service connection was not 
established for COPD during the Veteran's lifetime.  In this 
regard, COPD is not listed as one of the six disabilities for 
which service connection had been established, and the RO 
specifically indicated that service connection for COPD was 
denied because the evidence failed to show that it was 
related to military service.  As such, the typographical 
error in the February 2009 letter is harmless error, and the 
appellant is not prejudiced by such.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records and VA and private 
treatment records have been obtained and associated with the 
claims file, and, in August 2009, VA obtained a VA medical 
opinion regarding the Veteran's cause of death.  

The Board acknowledges that, during VA treatment for COPD in 
April 2003, the Veteran reported that he also received care 
at Brighton Marine Hospital.  Records of treatment from 
Brighton Marine Public Health Center, dated from February 
1988 to January 1989 have been associated with the claims 
file; however, no recent records of treatment from Brighton 
Marine Hospital are of record.  In addition, in April 2004, 
the Veteran filed a VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA)) for Morton Hospital; however, records of 
treatment from this facility have not been associated with 
the claims file.  Further, the record reflects that the 
Veteran underwent lung reduction surgery in 1997; however, 
records from this surgery have also not been associated with 
the claims file.  

In both the January 2005 and February 2009 letters, the RO 
asked the appellant to complete and return a VA Form 21-4142 
for any private physician or facility that had treated the 
Veteran.  The February 2009 letter specifically asked the 
appellant to submit a release in regard to the Veteran's lung 
reduction procedure at St. Elizabeth Hospital.  Despite the 
foregoing, the appellant did not submit any releases in 
regard to her claim for service connection for the Veteran's 
cause of death.  VA is only obligated to obtain records that 
are adequately identified and for which necessary releases 
have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
While the Veteran had filed a VA Form 21-4142 in regard to 
treatment at Morton Hospital during his lifetime, he did not 
indicate the condition for which he was treated, or the dates 
of such treatment.  The claimant must provide enough 
information to identify and locate the existing records, 
including the person, company, agency, or other custodian 
holding the records; the approximate time frame covered by 
the records; and, in the case of medical treatment records, 
the condition for which treatment was provided.  See 
38 C.F.R. § 3.159(c)(1)(i).  

The Board further recognizes that, in the November 2008 
remand, the AMC/RO was instructed to have the claims file 
reviewed by a VA physician for an opinion as to whether there 
was at least a 50 percent probability or greater that the 
Veteran's cause of death, severe COPD, was incurred in or 
aggravated by active service, to include exposure to 
herbicides or ammonia gas.  The physician was asked to 
comment on a November 1988 cardiology note as well as the 
occupational history and tobacco use documented in a 
September 1988 VA treatment note.  In the August 2009 
opinion, the VA physician acknowledged detailed review of the 
claims file.  The physician also discussed the Veteran's 
tobacco use, as described in both the November 1988 and 
September 1988 treatment records.  He did not, however, 
specifically comment on the Veteran's occupational history.  
Nevertheless, in light of his review of the claims file, and 
thorough discussion of his opinion, which is supported by 
clearly-stated rationale, the Board finds that the RO has 
substantially complied with the Board's remand order and the 
opinion of the VA physician is adequate to address the claim 
on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

The appellant has not identified any additional, relevant 
evidence that has not been requested or obtained.  She has 
been notified of the evidence and information necessary to 
substantiate her claims, and she has been notified of VA's 
efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.

Law and Regulations - Service Connection

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2009).  Pertinent case law also provides 
that 38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability, 
and that the veteran is required to meet his evidentiary 
burden as to service connection such as whether there is a 
current disability or whether there is a nexus to service 
which both require competent medical evidence.  See Collette 
v. Brown, 82 F.3d 389, 392 (1996).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).   

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

Factual Background and Analysis - Service Connection

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted.  

As indicated above, the Veteran died in December 2004.  His 
death certificate indicates that the immediate cause of his 
death was severe COPD due to history of arrhythmia, due to 
history of myocardial infarction.  At the time of the 
Veteran's death, service connection was in effect for PTSD, 
evaluated as 70 percent disabling, a frontal scalp scar, 
evaluated as 10 percent disabling, and right ear high tone 
deafness, a left ear laceration scar, a left anterior leg 
scar, and a right palm scar, each evaluated as noncompensably 
(0 percent) disabling; the Veteran was also in receipt of a 
TDIU.  

The appellant asserts that the Veteran's COPD and subsequent 
death was due service, to include in-service herbicide and/or 
ammonia exposure.  The record reflects that the Veteran was 
awarded the Commendation Ribbon with Pendant for meritorious 
achievement in November 1949.  The award reflects that, while 
serving in Japan, the Veteran and a comrade rescued a young 
girl who was unable to escape a building in which a 
refrigerating unit had broken, filling the building with 
ammonia gas.  The Veteran placed a handkerchief over his 
face, entered the building, and brought the young girl safely 
outside.  

Service treatment records are negative for findings of or 
treatment for COPD, arrhythmia, or myocardial infarction.  A 
July 1946 physical examination report noted normal lung 
findings with negative chest X-ray.  Inpatient treatment 
notes dated in March 1947 and April 1948 also noted normal 
lung findings.  An October 1950 discharge and reenlistment 
examination report showed normal lung findings with negative 
chest X-ray.  Thus, even after possibly inhaling ammonia gas 
when saving the child, his lungs appeared normal on 
examination.  An August 1953 chest X-ray report revealed 
fibrotic changes in both upper lung fields with scattered 
calcified spots in the intraclavicular region.  In his 
January 1961 Report of Medical History, the Veteran described 
a history of shortness of breath.  Clinical evaluation of the 
lungs and chest and heart was normal.  February 1963, October 
1965, and January 1970 chest X-rays were normal.  In his 
April 1969 Report of Medical History at retirement, the 
Veteran denied shortness of breath.  On retirement 
examination in April 1969, clinical evaluation of the lungs 
and chest and heart were normal.  

Chest X-ray on VA examination in February 1972 revealed a 
very mild fibrocalcific infiltration in the right upper lung 
field, which was consistent with a residual post infectious 
change.  The remaining lung fields were clear and the heart 
and aorta were within normal limits.  Examination of the 
cardiovascular and respiratory systems was normal on VA 
examination in November 1972, and X-ray of the chest was 
normal.  During an October 1990 VA mental disorders 
examination, the Veteran reported that he was exposed to 
ammonia in Japan in 1949 and was sprayed with Agent Orange in 
Vietnam.  He added that he never smoked, maybe one cigarette 
a month, until after he was out of the Army.  During an April 
1999 VA psychiatric examination, the Veteran reported that he 
underwent lung reduction surgery two years earlier.  During a 
VA PTSD examination in April 2000, the Veteran described 
himself as an intermittent smoker, indicating that he smoked 
about one pack of cigarettes per week.  He described his in-
service ammonia exposure, and stated that he believed some of 
his lung problems might be related to this exposure.  

Records of VA treatment dated from February 1970 to January 
2004 include complaints regarding and treatment for COPD.  
During treatment in September 1988, the Veteran stated that, 
after 23 years as an infantryman, he had worked as a letter 
carrier at the Post Office for 18 years.  He added that he 
also worked as a shipfitter for one year, which included 
working in an area where asbestos was handled.  He described 
respiratory symptoms, including cough and phlegm for 20 
years, with wheezing and shortness of breath for four or five 
years.  He added that he had smoked three packs per day for 
47 years, but stopped smoking two years earlier.  Pulmonary 
function tests (PFTs) revealed a severe obstructive 
ventilator defect and chest X-ray revealed minimal bullous 
emphysema changes, but no interstitial lung disease.  The 
assessment was chronic and long-standing COPD.  During 
treatment in May 1990, the Veteran described worsening 
medical problems related to service, to include COPD.  A 
September 2003 treatment record notes a history of two 
myocardial infarctions, with the most recent in June 2003.  A 
September 2003 chest X-ray revealed COPD with post-surgical 
changes and no acute infiltrate or failure.  In October 2003, 
the Veteran stated that he had not smoked since 1970, and had 
only smoked one pack per week for 30 years.  

Records of private treatment dated from February 1988 to 
January 1989 reflect diagnoses of and treatment for COPD and 
asthma.  During treatment in February 1988, the Veteran 
reported that he smoked one pack per day for 30 years, and 
quit a year earlier.  He added that he was exposed to Agent 
Orange in Vietnam and ammonia during the Korean War.  Chest 
X-ray in February 1988 was within normal limits.  Chest X-ray 
in May 1988 revealed a patchy infiltrate in the middle lobe, 
with a few streaky densities in the right upper lobe.  The 
radiologist indicated that the changes were consistent with a 
clinical diagnosis of acute pneumonia in the right middle 
lobe, and the changes in the right upper lobe were probably 
chronic.  A November 1988 record of treatment notes that the 
Veteran had a history of known COPD for two years, secondary 
to smoking, ammonia inhalation, and spray exposure in 
Vietnam.  

In August 2009, a VA physician reviewed the claims file and 
provided an opinion regarding the cause of the Veteran's 
death.  The physician commented that there was no dispute 
that COPD was the underlying cause of the Veteran's death, 
but that the question had been raised as to whether herbicide 
exposure or exposure to ammonia gas during service worsened 
or caused COPD and therefore contributed to the Veteran's 
death.  In regard to herbicide exposure, the physician noted 
that the Veteran served in Vietnam, and noted that the 
National Academy of Science published the eighth volume of 
Veterans and Agent Orange in 2008, in which the committee 
concluded that there was inadequate or insufficient evidence 
of an association between herbicides and mortality from all 
non-malignant respiratory diseases, including wheeze or 
asthma and COPD.  Accordingly, the physician opined that 
current science indicated that COPD could not be related to 
herbicide exposure, and that there was not at least a 50 
percent probability or greater that the Veteran's cause of 
death, COPD, was incurred or aggravated by in-service 
herbicide exposure.  

In regard to ammonia gas exposure, the physician acknowledged 
that the Veteran acted heroically in rescuing a young child 
from a building in which there was an ammonia gas leak in 
1949.  The physician indicated that ammonia is a highly water 
soluble gas, which is usually associated with injury to the 
more proximal regions of the respiratory tract.  He added 
that it is typically absorbed by the upper region of the 
respiratory tract before it reaches the lower airways that 
are affected by the pathologic changes of COPD.  He went on 
to state that factors that increase the exposure dose, such 
as high concentrations, prolonged exposure, or more rapid 
breathing can promote lower airway damage since the gas can 
penetrate to the lower airway.  Nevertheless, he indicated 
that lower airway damage following exposure to ammonia is not 
common, and he discussed a report regarding ammonia exposure 
published in the American Journal of Industrial Medicine.  
The physician stated that, although the Veteran was exposed 
to ammonia in 1949, his records did not demonstrate that he 
required medical attention after this exposure, suggesting 
that such exposure was mild, since it did not result in upper 
airway burns or severe irritation.  He added that there was 
no evidence that he developed respiratory symptoms in the 
military, and that, at separation in 1969, there was no 
complaint of shortness of breath, and chest examination was 
normal.  Based on the foregoing, the physician opined there 
was not at least a 50 percent or greater probability that the 
Veteran's cause of death, severe COPD, was incurred or 
aggravated by ammonia exposure during service.  

The physician went on to address the etiology of the 
Veteran's COPD, stating that COPD is a disease that is slowly 
progressive, and occurs over many years in response to some 
specific occupational dust exposures, but more commonly 
occurs in response to cigarette smoking.  He added that, in 
response to smoking, the patient who goes on to develop 
severe COPD loses lung function at an accelerated rate, much 
greater than the decline attributable to normal aging, and 
that, initially, this loss of lung function produces little 
to no symptoms, but, as the loss of function becomes 
substantial, symptoms and examination abnormalities develop 
later in life, as was true in the Veteran's case.  The 
physician went on to discuss the Veteran's smoking history, 
noting that his description of his smoking history was varied 
throughout the record, suggesting that he started and stopped 
smoking over the years, but, that he was largely an active 
smoker, the major risk factor for COPD.  In conclusion, the 
physician opined that there was much greater than a 50 
percent probability that the cause of the Veteran's COPD was 
due to cigarette smoking, and medical science did not support 
an association (with a 50 percent or greater probability) 
between either the in-service herbicide or ammonia exposure 
and COPD.  

The appellant does not contend, nor does the record reflect, 
that arrhythmia or a myocardial infarction was incurred in 
service.  In this regard, as noted above, service treatment 
records are negative for complaints regarding or treatment 
for arrhythmia or myocardial infarction.  In addition, there 
is simply no evidence indicating that the Veteran's 
arrhythmia or history of myocardial infarction were related 
to service.  As such, there is no basis upon which to 
conclude that either of these disorders was incurred in or 
aggravated during military service.  Rather, as indicated 
above, the appellant argues that the Veteran's COPD is 
related to service.  

The record verifies the Veteran's status as a combat veteran, 
specifically his receipt of the Combat Infantry Badge.  In 
addition, as noted in the November 2008 remand, the record 
verifies his service in the Republic of Vietnam during the 
Vietnam Era.  As such, exposure to Agent Orange is conceded 
in this case.  However, COPD is not classified as one of the 
enumerated diseases associated with Agent Orange exposure 
under 38 C.F.R. § 3.309(e) (2009).  Consequently, the claim 
for service connection for the cause of the Veteran's death 
must be denied on this presumptive basis.

In addition, there is simply no medical evidence or opinion 
even suggesting a relationship between the Veteran's COPD and 
in-service herbicide exposure.  Rather, as noted above, the 
VA physician who reviewed the claims file in August 2009 
specifically opined that there was not at least a 50 percent 
or greater probability that the Veteran's cause of death, 
severe COPD, was incurred or aggravated by herbicide exposure 
during service.  

There is also no medical evidence or opinion even suggesting 
that the Veteran's COPD was otherwise related to service, to 
include in-service ammonia exposure.  In this regard, the VA 
physician who reviewed the claims file in August 2009 
specifically concluded that there was not at least a 50 
percent or greater probability that the Veteran's cause of 
death, severe COPD, was incurred or aggravated by service.  
Rather, the physician attributed the Veteran's COPD to 
cigarette smoking.  Significantly, for claims received by VA 
after June 9, 1998 (as in this case), a disability or death 
will not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the Veteran's 
use of tobacco products during service.  See 38 C.F.R. § 
3.300 (2009).

The Board has considered the fact that, in a statement dated 
in September 1993, the Veteran reported that he began smoking 
after he returned from Vietnam, and was smoking quite a lot 
for a few years for his nerves.  The VA General Counsel has 
held that neither 38 U.S.C.A. § 1103(a) nor its implementing 
regulations at 38 C.F.R. § 3.300 bar a finding of secondary 
service connection for a disability related to use of tobacco 
products after service.  See VAOPGCPREC 6-2003; 69 Fed. Reg. 
25178 (2004).  The questions that adjudicators must resolve 
with regard to a claim for service connection for a tobacco-
related disability alleged to be secondary to a disability 
not service connected on the basis of being attributable to 
the veteran's use of tobacco products during service are: (1) 
whether the service-connected disability caused the veteran 
to use tobacco products after service; (2) if so, whether the 
use of tobacco products as a result of the service-connected 
disability was a substantial factor in causing a secondary 
disability; and (3) whether the secondary disability would 
not have occurred but for the use of tobacco products caused 
by the service-connected disability. VAOGCPREC 6-2003.  To 
the extent that the Veteran's September 1993 statement can be 
read as an assertion that his smoking was related to PTSD, 
the Board notes that there is simply no medical evidence that 
the Veteran's service-connected PTSD caused him to use 
tobacco products.  While the Veteran was competent to 
describe his use of tobacco products, as a layperson, he was 
not competent to render a probative opinion on a medical 
matter, such as the cause of his smoking.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

Moreover, the Board points out that, despite his varied 
description of his smoking history throughout the record, the 
Veteran has, at times, reported that he began smoking prior 
to service, as during VA treatment in September 1988, he 
reported that he had smoked three packs per day for 47 years, 
stopping two years earlier and during VA treatment in October 
2003, he stated that he had not smoked since 1970, and had 
smoked one pack per week for 30 years.  Such reports weigh 
against an indication that his use of tobacco products might 
be the result of service-connected PTSD.  

The Board finds the opinion of the VA physician who reviewed 
the claims file in August 2009 to be dispositive of the 
question of whether the Veteran's cause of death, COPD, was 
incurred in or aggravated by service, as the physician's 
findings were based on a review of the claims file, pertinent 
medical literature, and consideration of the appellant's 
assertions.  In addition, the physician provided rationales 
for his opinions.  See Hayes, 5 Vet. App. at 69- 70.  See 
also Guerrieri, 4 Vet. App. at 470- 71 .

The Board has considered that, during VA treatment in May 
1990, the Veteran described worsening medical problems 
related to service, to include COPD, and a November 1988 
record of private treatment notes that the Veteran had a 
history of known COPD for two years, secondary to smoking, 
ammonia inhalation, and spray exposure in Vietnam.  
Nevertheless, review of these treatment records reflects that 
the physicians were merely transcribing history provided by 
the Veteran. As such, the inclusion of the Veteran's reported 
history in the treatment records does not constitute 
competent evidence of the required nexus between COPD and 
service, to include in-service herbicide and/or ammonia 
exposure.  See LeShore v. Brown, 8 Vet App. 406, 409 (a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional).

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the written assertions of the 
appellant and her representative; however, none of this 
evidence provides a basis for allowance of the claim.  
Laypersons, such as the appellant and her representative, are 
generally not capable of opining on matters requiring medical 
knowledge.  Routen, 10 Vet. App. at 186.  See also Bostain, 
11 Vet. App. at 127 citing Espiritu, 2 Vet. App. 492 (1992).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The evidence of 
record simply does not include a medical nexus opinion 
relating the Veteran's cause of death to service, to include 
in-service herbicide or ammonia exposure.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the Veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


